 Case2:19-cv-21086-MCA-MAH
Case  2:19-cv-21086-MCA-MAH Document
                             Document‘78 Filed
                                          Filed01/16/20
                                                01/21/20 Page
                                                          Page1 1ofof11PagelD:
                                                                        PageID:26
                                                                                27

                                                                                          m? ;- ‘l’17’
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 ARID B. BUTT,                                              Case No.: 2:19-CV-21M86-MCA-MAH

                               Plaintiff,
                                                            NOTICE OF VOLUNTARY
                     —   against   —                        DISMISSAL PURSUANT TO
                                                            F.R.C.P. 41(afll)(A)(i)
 MGR ENT SOLUTIONS. LLC and MENA
 ROMAN, individually,

                               Defendants.

       Pursuant to F.R.C.P. 41(a)(I )(A)(i) of the Federal Rules ofcivil Procedure, the

Plaintiff(s) ABID BUTT and’or their counsel(s), hereby give notice that the above-captioned

action is voluntarily dismissed, with prejudice against the Defendant(s) MGR ENT Solutions,

LIC and IENA ROMAN, individual/u


Dated: January 16 2020


                                                            Respectfully Submitted,

                                                            CRISCIONE RAVALA, LLP

                                                            ,,si   Ga/en J Criscione

                                                            Galen J. Criscione, Esq.
                                                            2001 Route 46, Suite 310
                                                            Parsippanv. NJ 07054
                                                            Tel: (973) 577-2208
                                                            Fax: (800) 583-1787
                                                            E-mail: GCriscione@lawcrt.com
                                                            Attorneys for Plaintiff
